Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 12-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimozono et al (8234849).

 “(53)    In the present embodiment, the shutter operating mechanism 50 comprises the assembly of the first shaft 51, the second shaft 52, the first link arm 53, the second link arm 54, and the operating lever 61, as shown in FIGS. 6 and 9. The second shaft 52 is positioned adjoining with and parallel to the first shaft 51 and is linked to the shutter 40. Operating the operating lever 61 causes the first link arm 53 to swing, the first shaft 51 being the center of the swinging. The second link arm 54 is swung by the first link arm 53 and causes the second shaft 52 to rotate. As a result, the second shaft 52 rotates, whereby the shutter 40 is made to open or close.”

[AltContent: textbox (a shutter lever knob body)][AltContent: arrow][AltContent: textbox (engagement arm)][AltContent: arrow]
    PNG
    media_image1.png
    900
    591
    media_image1.png
    Greyscale


1. A shutter assembly for a lawnmower comprising: 

a shutter (40) that includes a blocking panel (shutter body 42), the shutter rotatably attached to the cutter housing so as to be movable between 
(a) a first shutter position in which the blocking panel is positioned such that the blocking panel opens the discharge opening (fig 4), and 
(b) a second shutter position in which the blocking panel is positioned such that the blocking panel closes the discharge opening, and the second shutter position corresponds to a mulching position (fig 6); and 
a lever (fig 8) attached to the shutter and extending through the cutter housing slot (fig 7), the lever engageable by a user so as to move the shutter between the first shutter position and the second shutter position (see quote above in re the capability / intended use), and 
the lever includes a handle knob assembly that includes a button (lever 61) that is biased, by a spring (75), to lock in any one of a plurality of positions on the cutter housing (capability / intended use is taught in col. 9, ln 57-67). 

2. The shutter assembly of claim 1, wherein the plurality of positions includes: a first lever lock position that corresponds to the shutter being in the first shutter position so as to allow cut clippings to be discharged through the discharge opening, and a second lever lock position that corresponds to the shutter being in the second shutter position so as to allow mulching of the cut clippings. 


5. The shutter assembly of claim 2, wherein the button further including a wedge tab having a first wedge surface and a second wedge surface, and the shutter assembly further including a cover provided about the cutter housing slot, and the cover including: a first engagement face that engages the first wedge surface when the lever is in the first lever lock position, and a second engagement face that engages the second wedge surface when the lever is in the second lever lock position (cover shown in fig 1; engagement faces / grooves 74). 

6. The shutter assembly of claim 5, wherein the first wedge surface and the second wedge surface being angled relative to each other such that the wedge surfaces are farther apart at a top portion of the wedge tab than at a bottom portion (fig 6). 

7. The shutter assembly of claim 5, wherein the cover including a shoulder, the shoulder including the first engagement face and the second engagement face at opposing ends of the shoulder, and the shoulder further including a top slide face upon which the wedge tab is adapted to slide when 


8. The shutter assembly of claim 1, wherein the handle knob assembly further includes a shutter lever knob provided at an upper end of the lever (marked up), the shutter lever knob is configured to be grasped by a user along with the button so as to manipulate the shutter (inherent capability), and the shutter lever knob includes a knob body (marked up), and the lever including an engagement arm (marked up), and the engagement arm extending through the knob body (inherent extending through / from the body). 


12. The shutter assembly of claim 8, wherein the knob body further including a prong that extends from the knob body and snaps onto the engagement arm so as to secure the knob body to the engagement arm (the lower part of the body). 

13. The shutter assembly of claim 12, wherein the button surrounding the prong and the engagement arm having a U-shape (cross section is U-shaped). 



16. The shutter assembly of claim 1, wherein the lever is fixed relative to the shutter (fig 7). 

17. The shutter assembly of claim 1, wherein the shutter rotates about an axis, and the cutter housing slot extends along an arc of a circle that is concentric with the axis (fig 1). 

18. The shutter assembly of claim 1, wherein the lever includes an attachment plate (arm 55), and the attachment plate attaching the lever to the shutter. 

The following are already addressed above, unless otherwise ntoed:

19. A lawnmower comprising: a shutter assembly that includes: a cutter housing that includes a discharge opening and a cutter housing slot; 

a lever attached to the shutter and extending through the cutter housing slot, the lever engageable by a user so as to move the shutter between the first shutter position and the second shutter position, and the lever includes a handle knob assembly that includes a button that is biased, by a spring, to lock in any one of a plurality of positions on the cutter housing; and 
a prime mover (such as an engine 15) mounted on the cutter housing and configured to rotate a blade for cutting vegetation (fig 1). 

20. A convertible lawnmower that is configure to be converted between a discharging mode and a mulching mode, the lawnmower comprising: 
a cutter housing that includes a discharge opening, a discharge chute in communication with the discharge opening, and 
a cutter housing slot in the cutter housing; 
a collection bag (Bg) removably connected to the cutter housing and configured to receive vegetation clippings passing through the discharge opening when the lawnmower is in the discharging mode; 

a lever attached to the shutter and extending through the cutter housing slot, the lever engageable by a user so as to move the shutter between the first shutter position and the second shutter position, and the lever includes a handle knob assembly that includes a button that is biased, by a spring, to lock in any one of a plurality of positions on the cutter housing, and wherein the plurality of positions includes: a first lever lock position that corresponds to the shutter being in the first shutter position so as to allow cut clippings to be discharged through the discharge opening, and a second lever lock position that corresponds to the shutter being in the second shutter position so as to allow mulching of the cut clippings.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozono et al (8234849), in view of Amano et al (4577455).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Shimozono does not show above the slidable button as claimed below:

3. The shutter assembly of claim 2, wherein the button is slidable along an engagement arm of the lever such that the button can move from a locked position, to lock in any one of the positions, to an unlocked position in which the lever is free to move between each of the positions. 





10. The shutter assembly of claim 9, wherein the button slide surface being received within the knob slide surface in a telescopic manner. 

11. The shutter assembly of claim 9, wherein the spring being received in the shutter lever knob and the spring being received in the button such that the spring biases the shutter lever knob away from the button and to the locked position. 


14. The shutter assembly of claim 1, wherein the handle knob assembly further including a shutter lever knob, and the shutter lever knob including an upper spring receiving cavity, the button being movable toward and away from the shutter lever knob and including a lower spring receiving cavity, the spring being retained by the upper spring receiving cavity and the lower spring receiving cavity, the spring biasing the button away from the shutter lever knob, and the knob compressing the spring when the button moves toward the shutter lever knob. 


Amano teaches one of the many well known push button knob (32).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lever of Shimozono with the teachings of Amano, because it would not have been outside the skill that in order to make it compact and minimize the lever assembly parts.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Minami et al (8132396) teaches a rotatable shutter (figs 2, 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671